Archibald C. Wemple, J.
There was no stenographic record of the minutes taken at the.time of the trial. The Justice of the Peace, in his return, has made a resume of the testimony of the State Trooper, W. W. Bundy, and of the defendant, at the hearing held on August 26, 1958 and has also submitted, in question and answer form, some additional testimony of the defendant given at the trial. From the return it appears that the State Trooper testified that he followed the defendant’s car over an undisclosed distance (except by reference to locations on the highway) and lost sight of the defendant’s car at certain intervals. The return indicates that the trooper clocked the defendant’s car from Kelly Road east to a point near Dr. Fish’s residence (distance was not disclosed in the evidence) and that the defendant was traveling 65 miles per hour. The return also indicates that the trooper testified that the defendant was “ traveling at a dangerous rate of speed.”
The testimony herein is insufficient to sustain the charge of speeding in that it fails to set forth the rate of speed at or near the place of arrest, or the distance covered by the trooper in following the defendant, or the qualifications of the trooper to judge speed, or the observation of the trooper as to the speed shown on his speedometer.
Therefore, the conviction of the defendant is reversed on the grounds that the People have failed to prove beyond a reasonable *630doubt the guilt of the defendant and, secondly, that the defendant’s motion to dismiss at the close of the People’s case should have been granted herein.
The fine paid is remitted to the defendant and the record of conviction on the defendant’s license as to the charge of speeding is ordered expunged.
Enter order accordingly.